El Juez Asociado Señor Skyder
emitió la opinión del tribunal.
El problema a resolver en este caso es si los vagones de ferrocarril qne se usan para transportar cañas a una central están exentos del pago de arbitrios a tenor con la sección 16-B de la Ley de Rentas Internas, según fue enmendada por la Ley núm. 77, Leyes de Puerto Rico, 1944 (pág. 167) y la sección 2, artículo 4(d) (1) del Reglamento 52 del Teso-rero promulgado de conformidad con la misma. (1) La Central Coloso, Inc. pagó bajo protesta la suma de $7,341.38 como arbitrios sobre 100 vagones que trajo a Puerto Rico en 1946 y demandó ante el Tribunal de Contribuciones solici-tando el reintegro. El caso se encuentra ante nos mediante solicitud de certiorari para revisar la decisión de dicbo tribunal desestimando la querella.
La peticionaria es dueña y opera una planta industrial dedicada a la elaboración de azúcar cruda. Los vagones en cuestión se usan para transportar cañas a su factoría, incluyendo el 32y2 por ciento de la caña que muele procedente de sus colonos. En el tiempo muerto usa estos vagones dondequiera sea necesario para cargar piezas de repuesto de la maquinaria de la factoría en reparación.
Los casos que interpretan estatutos de exención aún'más amplios que los nuestros, resuelven que el equipo usado por una planta industrial para transportar materia prima a la planta no se considera como equipo esencial para la operación industrial, y por consiguiente no cae bajo la exención con-tributiva para una planta industrial, su equipo y maquinaria. *67La teoría de estos casos es que, a la luz de la interpretación restrictiva que se exige de las leyes de exenciona contri-butiva (2) el proceso industrial no incluye transportación de la materia prima necesaria para dicho proceso. Adams County v. National Box Co., 88 So. 168 (Miss., 1921); Dawkins Lumber Co. v. Caudill, 279 S.W. 617 (Ky., 1926); City of Louisville v. Howard, 208 S.W.2d 522, 526 (Ky., 1947). Cf. State Tax Commission v. Baltimore Asphalt B. & T. Co., 26 A.2d 371 (Md., 1942); City of Columbus v. Muscogee Mfg. Co., 140 S.E. 860 (Ga., 1927). De manera similar, nuestra ley es aún más clara para exigir este mismo resultado. De su faz aparece que la Asamblea Legislativa tuvo por miras limitar la exención a la unidad que constituye la planta industrial.
En vista de lo anterior, no podemos convenir con la con-tención de la peticionaria al efecto de que la sección 2, ar-tículo 4(d) del Reglamento no se ajusta a la ley. Cf. Chabrán v. Bull Insular Line, Inc., 69 D.P.R. 269.
La sección 16-B fué enmendada por la Ley núm. 436, Le-yes de Puerto Rico, 1947 ((1) pág. 909), después de haber sido estos vagones introducidos en Puerto Rico. La nueva Ley contiene una disposición expresa denegando la exención aquí reclamada.(3) Sin embargo, la sección 16-B, si bien re-dactada en términos generales, significaba sustancialmente la misma cosa antes de que se hiciera la enmienda, que sobre este punto meramente declaró la ley ya existente haciéndola *68más detallada y específica. 1 Sutherland, Statutory Construction, 3ra. ed., sec. 1930, pág. 415. En verdad, el fin primordial de la Ley núm. 436 aparentemente fue hacer frente a la situación creada por nuestra decisión en el caso de Buscaglia, Tes. v. Tribunal de Contribuciones, 67 D.P.R. 57, en lo referente a partes y accesorios, más bien que incluir la cláusula incidental que trata del problema aquí envuelto. Véase también Caparra Dairy v. Tribunal de Contribuciones, 67 D.P.R. 314. Por tanto opinamos que la Ley núm. 436 no afecta el resultado de este caso.(4)
La peticionaria también descansa en cierta reglamentación do la Comisión de Servicio Público en cuanto a la transportación de cañas y en Calaf v. González, 127 F. 2d 934 (C.C.A. 1, 1942), que resuelve que los empleados de una central que se dedican a la transportación de cañas están cubiertos por la Ley sobre Normas Razonables del Trabajo. Pero la reglamentación de la peticionaria como empresa de servicio público y la aplicación de una ley reparadora en cuanto a salarios, que debe interpretarse liberalmente, nada tienen que ver con una ley de exención contributiva, que claramente no cubre la transportación de materia prima y que de cualquier modo debe interpretarse restrictivamente. Y cf. Sancho v. Bowie, 93 F.2d 323, 326 (C.C.A. 1, 1937).

La resolución del Tribunal de Contribuciones declarando sin lugar la querella será confirmada.

El Juez Asociado Sr. Negrón Fernández no intervino.

 La sección 2 de la Ley núm. 77 proveo como sigue: “Seeeión 16-B.— Estarán exentos del pago de los arbitrios impuestos por esta Ley toda maqui-naria, aparato o equipo qne sea esencial para el estableeimiento y funcionamiento de plantas industriales. Disponiéndose, que el Tesorero de Puerto Rico dictará los reglamentos que fueren necesarios para dar cumplimiento a las disposiciones de esta seeeión.”
La sección 2, artículo 4(d) (1) del Reglamento 52 prescribe que la exen-ción no incluirá “Transportación do la materia prima de las fuentes de abaste-cimiento, o de los puertos de entrada a la Isla, hasta el territorio de la planta industrial. ’ ’


 Buscaglia, Tes. v. Tribl. de Contribuciones, 68 D.P.R. 67.


 La sección 1 de la Ley núm. 436 reza así:
“Sección 16-B. — Estará exento del pago de los arbitrios impuestos por esta Ley todo aparato, maquinaria o equipo que sea esencial para el estableci-miento y funcionamiento de plantas industriales; Disponiéndose, que se conside-rarán comprendidas en esta exención las subunidades o fases principales (major features) de dichos aparatos, equipo o maquinaria, que sean necesarias para reponer otras subunidades o para ampliar o mejorar el equipo, pero no estarán incluidos las partos, piezas o accesorios de la maquinaria o de la subunidad cuyo ‘costo en Puerto Rico' por unidad individual sea menor de veinte (20) dó-lares; Disponiéndose, asimismo, que por subunidad o fase principal (.major feature) se entenderá aquellas secciones, partes o accesorios sustanciales de la maquinaria o equipo esencial: Disponiéndose, finalmente, que por ser ésta una *68exención que ampara la maquinaria esencial para el establecimiento y funciona-miento de plantas industriales, deberá entenderse aplicable sólo a la maquinaria de la fase fabril productiva del proceso industrial que intervenga con las ma-terias primas desde el comienzo del proceso de manufactura basta su termina-ción, incluyendo envase y rotulación del producto; pero no amparará la ma-quinaria, aparatos, equipo, ni veliíeulos empleados en la fase administrativa o co-mercial do la industria; Disponiéndose, sin embargo, que se considerará ampa-rado por la exención cualquiera maquinaria o equipo que se instale en la planta manufacturera con fines do salubridad de operarios o de prevención de acci-dentes. ’ ’


 De igual forma nada tiene que ver con este caso la Ley núm. 195 del 7 de mayo de 1919, que enmendó la sección 16-B